Case 11-45607        Doc 80     Filed 04/22/19     Entered 04/22/19 15:45:24          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 11 B 45607
         Kimvarda M Cooper

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/09/2011.

         2) The plan was confirmed on 01/26/2012.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/26/2012, 09/06/2012, 08/08/2013.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/17/2018.

         5) The case was Completed on 06/11/2018.

         6) Number of months from filing to last payment: 79.

         7) Number of months case was pending: 89.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $39,723.23.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 11-45607             Doc 80        Filed 04/22/19    Entered 04/22/19 15:45:24                 Desc         Page 2
                                                         of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $21,854.17
           Less amount refunded to debtor                                 $3.39

 NET RECEIPTS:                                                                                          $21,850.78


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                       $3,495.00
     Court Costs                                                                     $0.00
     Trustee Expenses & Compensation                                               $885.58
     Other                                                                           $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,380.58

 Attorney fees paid and disclosed by debtor:                           $0.00


 Scheduled Creditors:
 Creditor                                             Claim         Claim            Claim        Principal      Int.
 Name                                       Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as agent for    Unsecured         477.00        276.79           276.79          27.68       0.00
 ARM Professional Services              Unsecured         490.00           NA               NA            0.00       0.00
 Arnold Scott Harris PC                 Unsecured         212.00           NA               NA            0.00       0.00
 Cash America Pawn                      Secured        1,400.00       1,400.00         1,400.00           0.00       0.00
 Cash America Pawn                      Secured           422.00           NA               NA            0.00       0.00
 Cash America Pawn                      Secured           400.00           NA               NA            0.00       0.00
 Chase Manhattan                        Unsecured         400.00           NA               NA            0.00       0.00
 City Of Chicago Dept Of Revenue        Unsecured      5,000.00       6,413.40         6,413.40        641.34        0.00
 Duvera Financial                       Unsecured         632.00           NA               NA            0.00       0.00
 Duvera Financial                       Unsecured      2,211.00            NA               NA            0.00       0.00
 Freedman Anselmo Lindberg              Unsecured     13,225.00     16,113.94        16,113.94       1,611.39        0.00
 Harris and Harris                      Unsecured      3,598.00            NA               NA            0.00       0.00
 Illinois Dept Of Employment Security   Unsecured      3,200.00       3,701.04         3,701.04        370.10        0.00
 Illinois Lending Corporation           Unsecured      1,000.00       2,634.58         2,634.58        263.46        0.00
 Internal Revenue Service               Unsecured            NA       1,419.35         1,419.35        141.94        0.00
 Internal Revenue Service               Priority      12,000.00     12,024.30        12,024.30      12,024.30        0.00
 Jefferson Capital Systems LLC          Unsecured         570.00           NA               NA            0.00       0.00
 Loan Express Company                   Unsecured         157.00           NA               NA            0.00       0.00
 LVNV Funding LLC                       Unsecured         663.00        663.67           663.67          66.37       0.00
 Medical Business Bureau Inc            Unsecured          56.00           NA               NA            0.00       0.00
 Medical Business Bureau Inc            Unsecured          64.00           NA               NA            0.00       0.00
 Midland Funding LLC                    Unsecured         368.00        368.41           368.41          36.84       0.00
 Midland Funding LLC                    Unsecured            NA         527.04           527.04          52.70       0.00
 PLS                                    Unsecured         900.00           NA               NA            0.00       0.00
 Professional Account Management        Unsecured         259.00           NA               NA            0.00       0.00
 Quantum3 Group                         Unsecured         225.00        224.71           224.71          22.47       0.00
 Ron's Auto Sales                       Secured        2,000.00       2,000.00         2,000.00      2,000.00     124.21
 Sprint Corp                            Unsecured            NA         395.57           395.57          39.56       0.00
 Trident Asset Management               Unsecured          55.00           NA               NA            0.00       0.00
 US Bank                                Unsecured            NA          37.00            37.00           3.70       0.00
 Vativ Recovery Solutions LLC           Unsecured            NA         441.42           441.42          44.14       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 11-45607         Doc 80    Filed 04/22/19    Entered 04/22/19 15:45:24                Desc          Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim        Claim         Principal        Int.
 Name                              Class    Scheduled        Asserted     Allowed          Paid           Paid
 WFNNB                          Unsecured         224.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00                    $0.00
       Mortgage Arrearage                                      $0.00             $0.00                    $0.00
       Debt Secured by Vehicle                                 $0.00             $0.00                    $0.00
       All Other Secured                                   $3,400.00         $2,000.00                  $124.21
 TOTAL SECURED:                                            $3,400.00         $2,000.00                  $124.21

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00               $0.00                     $0.00
        Domestic Support Ongoing                            $0.00               $0.00                     $0.00
        All Other Priority                             $12,024.30          $12,024.30                     $0.00
 TOTAL PRIORITY:                                       $12,024.30          $12,024.30                     $0.00

 GENERAL UNSECURED PAYMENTS:                           $33,216.92            $3,321.69                    $0.00


 Disbursements:

            Expenses of Administration                         $4,380.58
            Disbursements to Creditors                        $17,470.20

 TOTAL DISBURSEMENTS :                                                                         $21,850.78




UST Form 101-13-FR-S (9/1/2009)
Case 11-45607        Doc 80      Filed 04/22/19     Entered 04/22/19 15:45:24            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
